Citation Nr: 0704321	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for service 
connection for diabetes mellitus and assigned an initial 20 
percent rating retroactively effective from December 30, 
2001.  He appealed, seeking a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, 
including apprising him of the evidence VA will attempt to 
obtain and the evidence he is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO's April 2003 
letter to the veteran did not advise him of the evidence that 
is necessary to substantiate his claim for a higher initial 
disability rating, primarily because that letter was issued 
prior to the Dingess decision.  Id.; 38 C.F.R. § 3.159 
(2006).

Also keep in mind that April 2003 letter was issued when the 
veteran was trying to establish his entitlement to service 
connection - which was subsequently granted in the July 2003 
decision at issue.  And as explained in Dingess, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated - it has been proven."  The Court further 
held in Dingess that when a claim has been proven, the 
purpose of section 5103(a) has been satisfied and notice 
under its provision is no longer applicable.  Consequently, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and effective date, 
because the claim already has been proven (at least insofar 
as establishing entitlement to service connection) and the 
purpose of section 5103(a) satisfied, the error is 
nonprejudicial.

Since, this notwithstanding, the veteran's claim is being 
returned to the RO for other unrelated reasons, he should be 
provided additional notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs him that an effective date for 
the award of benefits will be assigned if an increased rating 
is granted.  The notice should also include an explanation of 
the type of evidence needed to establish an effective date 
for the claim.

The other necessary development involves having the veteran 
reexamined.  As mentioned, he presently has a 20 percent 
rating for his diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A higher 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities, (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

In a July 2005 statement, the veteran contended that his 
diabetes requires insulin, a restricted diet and regulation 
of activities - so it is at least 40-percent disabling under 
DC 7913.  His representative more recently argued in a 
January 2007 statement that the June 2003 VA examination is 
inadequate for rating purposes, partly because that 
examination was several years ago and therefore insufficient 
to determine the current severity of the diabetes.  The Board 
agrees that another, more contemporaneous examination is 
needed to make this determination.  See 38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  See also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, Snuffer v. Gober, 10 Vet. App. 
400 (1997).

A preliminary review of the claims file also reveals the 
veteran is receiving both private and VA outpatient 
treatment.  He has received treatment from his private 
physician (Dr. M.L.) since his June 2003 VA examination.  So 
these relevant additional records must be obtained for 
consideration in this appeal.  See, e.g., Gregory v. Brown, 8 
Vet. App. 563 (1996).  His ongoing VA medical treatment 
records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if the material could be 
determinative of the claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
regarding his downstream claim for a 
higher initial disability rating for his 
diabetes mellitus.  The letter should also 
include an explanation of the information 
or evidence needed to establish an 
effective date for this claim on appeal, 
in the event it is granted, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for diabetes 
since January 2005.  And with his 
authorization, obtain these addition 
records.

*Specifically ask the veteran to provide a 
signed authorization (VA Form 21-4142) to 
obtain his confidential medical treatment 
records from Dr. M.L. since December 2004.  
Then request these records and, once 
obtained, associate them with the other 
evidence in the claims file for 
consideration.

3.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his diabetes mellitus.  To 
facilitate making this important 
determination, the claims file must be 
made available to the examiner for a 
review of the veteran's pertinent medical 
history.  All necessary diagnostic testing 
and evaluation should be performed.

All clinical manifestations of the 
diabetes mellitus, including symptoms and 
resulting complications, should be 
indicated.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral medication, 
restricted diet, regulation of activity, 
or hospitalization for hypoglycemic 
reactions or ketoacidosis.  The examiner 
should comment, as well, on whether 
maintenance of the veteran's diabetes 
mellitus requires regular visits to a 
diabetic care provider, and if so, the 
regularity with which those visits are 
necessary.

4.  The readjudicate the claim for an 
initial disability rating higher than 20 
percent for the diabetes mellitus in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning this case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


